 wish at
the very outset to convey to the countries and
institutions represented here a message of sincere
friendship from the people of Niger along with its
fervent wish to maintain and continue to strengthen the
links of peaceful coexistence and of fruitful and
mutually beneficial cooperation with all the other
peoples of the world.
My warm welcome and hearty congratulations go
to Tuvalu, the latest country to join the United Nations
family.
With the 24 November 1999 presidential
elections and the 31 December 1999 legislative
elections, our people emerged from a period of political
instability and economic decline with every confidence
in the resiliency of the democratic institutions
established by our 18 July 1999 constitution, and with
strengthened determination to ensure that the universal
ideals of peace, freedom, justice and equity will prevail
in Niger, throughout Africa, and everywhere in the
world.
34

We are participating in this great gathering at the
beginning of the twenty-first century, proud of being
among the democratic nations and committed, at home
and internationally, to the establishment of institutional
and legal provisions based on free and equal
participation by all, on transparency, on responsibility
and on solidarity.
Today's Niger is experiencing the same freeing of
creative forces that results from the triumph of
freedom, and the same upsurge in individual and
collective initiative that is today being generated in
democratic societies everywhere. We are no less
optimistic about the inevitable triumph of the universal
values of which the General Assembly is the shrine.
But we also feel the same wrenching pain over the
uncertain future caused by the persistence of conflicts
and the destitution of the vast majority who are crushed
beneath the burden of debt, endemic diseases, illiteracy
and, above all, the troubling inadequacies of the
remedies prescribed to deal effectively with the ills
afflicting humankind.
Hence our even more profound attachment to the
principles and ideals of the Charter and our full
conviction that the United Nations, which is at risk of
being out of step with current developments towards
increasingly participatory management of our common
public resources, will undertake the necessary reforms
to make its institutions and organs more responsive to
the aspirations of the people they are supposed to
represent.
Refashioning the Organization to match the new
century that is beginning, to make it a real instrument
of change and to renew our hope goes far beyond
simply restructuring its main bodies, subsidiary bodies
and specialized agencies. We must also strive
vigorously to open up the entire system to increasingly
active partners, such as Parliaments, governmental
regional organizations, non-governmental organizations,
organizations of civil society, the media and the private
sector, without ever losing sight of the primary
vocation of the United Nations as an expression of the
national will of Member States. This would greatly
increase the international community's capacity for
action in such varied areas as peace and international
security, the fight against pandemics, especially
HIV/AIDS, poverty eradication, the resolution of the
question of debt and, generally speaking, the promotion
of sustainable development in the world.
For many countries represented here the primary
ongoing source of anguish comes from the absence of
basic physical security for citizens who are victims of
armed conflict, and the unacceptable proliferation of
light weapons and small arms, which States that are
unstable and economically drained have difficulty
halting. Other forums, including the Organization of
African Unity, have pointed out ways of resolving the
conflicts in Sierra Leone, Angola and the Democratic
Republic of the Congo, in close cooperation with the
United Nations.
With regard to the Middle East, the recent failure
of the Camp David process should further strengthen
our determination in the tireless search for a just and
lasting peace that can restore the inalienable rights of
the Palestinian people, including their right to an
independent State, and ensure the return of the Golan
Heights to Syria. In Western Sahara, it is time that the
relevant United Nations resolutions were implemented
for the self-determination of the Sahrawi people. In
addition, the Iraqi people continue to be victims of an
embargo that chiefly affects the most vulnerable
sectors of society, including women and children. It is
high time that the international community took the
necessary measures to alleviate the pain of the Iraqi
people.
With regard to small arms and light weapons,
which are one of the major challenges facing the
international community, my Government feels that
concrete and sustained measures should be taken at
three levels — national, regional and worldwide — to
combat the illicit trade, proliferation and use of this
type of weapon. In this regard, my Government is
pleased that a United Nations mission recently visited
the Niger in order to evaluate in the field the relevance
of the request for financing submitted by my
Government.
It is a pleasure for me to warmly thank the
Governments of all interested States, particularly of
France, Germany, Japan and Norway, for their financial
contributions to the United Nations fund to assist
States in the collection of small arms, which made that
mission possible.
A draft submitted by my country forms part of the
subregional and regional initiatives aimed at halting the
illicit traffic in small arms and light weapons, such as
the Moratorium adopted on 30 October 1998 by the
Conference of Heads of State and Government of the
35

Economic Community of West African States and the
integrated project on security and development called
Programme for Coordination and Assistance for
Security and Development.
The handover, on 5 June, of weapons held by
various groups of the former rebellion and the lighting
on 25 September 2000 of a flame of peace at Agadez,
Niger, create hope for a return to calm for the people of
the Niger and the full implementation of projects
designed with the welcome assistance of bilateral and
multilateral partners of the Niger. In this regard, the
convening of the United Nations Conference on the
Illicit Trade in Small Arms and Light Weapons in All
Its Aspects next year bodes well. For the Niger the goal
of that Conference should be to develop and strengthen
international, regional and national efforts to prevent,
combat, limit and eradicate illicit traffic in small arms
and light weapons through strengthening national
capacities in the areas of customs, police, justice and
information.
Never before has humankind had such wealth and
so much potential to create common well-being. Yet
today more than half of the world population still lives
in destitution, excluded from the benefits of
globalization and of the digital revolution. We can
certainly welcome the unanimous will expressed by the
international community to reduce poverty by half by
2015. But we need to go beyond statements of faith to
establish a real international development strategy
firmly based on the eradication of absolute poverty and
on reviving growth in the developing world, and
particularly in Africa, the most vulnerable region.
The treatment of the question of the external debt
of poor countries is one of the best barometers by
which we can measure the real degree of the
international community's commitment in the search
for appropriate solutions to eradicate poverty. The
Heavily Indebted Poor Countries (HIPC) Debt
Initiative, the present framework for debt alleviation, is
too slow and too selective and comes with restrictive
eligibility requirements that need to be made more
flexible; otherwise, many countries will remain in
perpetual poverty. Hence the urgent need to give fresh
impetus to this Initiative.
It is also essential to cooperate closely at the
international level in order to further strengthen the
cohesiveness of the coordination mechanisms of the
various initiatives for Africa, so that that continent can
benefit more from development assistance.
Moreover, while not a panacea, information and
communication technologies are important factors, for
the developing world in general and for Africa in
particular, of growth and integration into the global
economy. The United Nations has a leading role to play
in creating a partnership framework that would
promote initiatives aimed at closing the digital divide
so that technological benefits will not remain a remote
promise.
The recent high-level debate of the Economic and
Social Council on the role of information technology
highlighted in a timely manner the urgent need to make
the digital revolution a tool for development and to
fairly distribute its benefits through international
cooperation. My country also fully supports the
recommendation of the high-level expert group,
contained in the Secretary-General's report, calling for
universal access to new technology to be set out in a
General Assembly resolution as a basic human right.
The global partnership against AIDS in Africa,
whose vitality was demonstrated during the Durban
Conference, must henceforth be based, among other
things, on the mobilization of sufficient resources, on
prevention and on access to drugs.
In an altogether different area, my delegation
believes that particular attention should be given to the
insidious problem of malaria. Increasingly resistant to
the medical treatment used so far, this illness — which
above all affects the most vulnerable populations of
women and children — is currently a source of
profound concern for Africa. This was confirmed by
the recent summit of heads of State held at Abuja,
Nigeria, on the issue. That meeting highlighted the
importance of preventive action and of increasing the
means to combat malaria. There is thus a need for the
international community to give this problem the full
attention it deserves and to contribute further to
mobilizing the necessary resources for the research,
prevention, treatment and eradication of that disease.
At the threshold of the new millennium, the time
is certainly right to rethink development. As the
Secretary-General said at the tenth session of the
United Nations Conference on Trade and Development
(UNCTAD), held in Bangkok, the time has indeed
come for a new global deal for least developed
countries. That new global compact will be aimed at
36

correcting imbalances and at making it possible for
everyone to participate in the new world economy and
to share equally in its benefits. Today, it is undeniable
that globalization has been accompanied by heightened
inequalities and that, given the way it has evolved, it
will not be able to meet the expectations of poor
countries, whose rural and urban populations are
paying a heavy social price for that process.
Moreover, the failure of the recent World Trade
Organization (WTO) Conference in Seattle has
compromised the launching of what was supposed to
be the development cycle that was finally to make it
possible to attain the benefits of the much-touted trade
liberalization. That development, it has been said in
passing, is constantly being slowed by the
protectionism of industrialized countries.
The United Nations, as the democratic and
universal body with the mandate to achieve the
objectives of development, must more than ever
promote reform and coordination of the international
mechanisms of trade and finance. To that end, our
common Organization has the necessary moral
authority to regulate the process of globalization in the
common interest of all. There is therefore a need to
strengthen its role and to put in place rules for good
global governance that are capable of promoting — in
the words of that hallowed phrase — globalization with
a human face.
With the holding in 2001 of the international
conference on financing for development and the third
United Nations Conference on the Least Developed
Countries, we hold out the resolute hope that there will
be greater mobilization of financial resources, better
coordination of policies and more effective cooperation
among development actors, in particular among
Governments, the United Nations system, international
financial institutions, the private sector and civil
society, so as to achieve the major objectives of
poverty eradication and development.
The praiseworthy efforts of the United Nations to
promote and consolidate new and restored democracies
deserves strong support, as that is in keeping with the
will of our Organization to meet the aspirations of the
peoples of the world.
We in Niger fully appreciate all the valuable
assistance given by the United Nations system and
friendly countries for the restoration of democracy.
After more than a decade of political and institutional
instability, Niger — one of the least developed
countries of the world, which is bowing under the
weight of the debt burden and the impact of the
downward trend in official development assistance and
of climatic vagaries — has seen a return to democracy,
in accordance with the profound aspirations of our
people. However, as was so well put in his swearing-in
statement by the President of the Republic, Mr.
Mamadou Tandja,
“We are aware that the support of the
international community is essential to succeed in
this recovery. We therefore appeal to all countries
that support peace and solidarity and to
international organizations to accompany us in
our efforts, on the basis of mutual beneficial
interests and with strict respect for national
sovereignty.”
We would like formally to reiterate here our
gratitude to the United Nations Development
Programme, the United Nations Population Fund, the
United Nations Children's Fund and all of Niger's
development partners for the invaluable support they
have constantly given my country and its people during
their most difficult times.
By chance the schedule has it that Niger is
speaking just before the end of the general debate of
the fifty-fifth session of the General Assembly, the socalled Millennium Assembly. What, then, could be
more natural than for me to conclude my statement by
repeating our satisfaction with the outstanding work
done by our brother, Mr. Kofi Annan, at the head of the
universal Organization? Whether it be in the area of
maintaining international peace and security or that of
developed countries' providing development assistance
to the least developed, the Secretary-General deserves
our full trust, support and encouragement.
Namibia's Minister for Foreign Affairs, Mr.
Theo-Ben Gurirab, your predecessor, Mr. President,
was a good President. His old companion in the
struggle, the late Mr. Johnny Makatini, as demanding
as he was in his lifetime, would have been as proud as
we at seeing the unequalled diplomatic talents Mr.
Gurirab displayed for a whole year. I pay humble
tribute to him here on behalf of Niger. I say to him:

Theo, you will always be a freedom fighter.

As for you, Mr. President, we know that the torch
that has been passed to you is in good hands. Your
personal competence and Finland's tradition of always
standing with the weakest leads us fervently to believe
that the Millennium Summit's conclusions will find in
you a true and committed advocate, so that at last our
Organization can acquire the new habits required by
the advent of the twenty-first century.







